 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------X
 FELIX RODRIGUEZ,

                    Plaintiff,
                                                       MEMORANDUM AND ORDER
             - against -
                                                         16 Civ. 9604 (NRB)
 NEW YORK CITY DEPARTMENT OF
 HOMELESS SERVICES SERGEANT
 CHRISTOPHER ROBINSON,

                 Defendant.
 --------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      Plaintiff     Felix    Rodriguez    (“plaintiff”     or   “Rodriguez”)

brought this action against New York City Department of Homeless

Services     Sergeant       Christopher     Robinson      (“defendant”      or

“Robinson”), alleging that Robinson used excessive physical force

in connection with an incident that took place on July 2, 2016 at

a BRC homeless shelter where Rodriguez was then a resident.1                At

the one-day bench trial, three witnesses testified:               plaintiff;

defendant;    and   NYCDHS    Officer     Vernon   Carter.      The   parties

thereafter submitted post-trial proposed findings of fact and

conclusions of law.




      1
        BRC appears to stand for “Bowery Residents’ Committee,” which is a non-
profit homeless services organization that contracts with the New York City
Department of Homeless Services (“NYCDHS”). While plaintiff originally filed
suit against the City of New York, see ECF No. 20, only NYCDHS Sergeant
Christopher Robinson remains a defendant in this action.
      Based on the Court’s evaluation of the testimony, including

the credibility of the witnesses, and the evidence introduced at

trial, the Court concludes that plaintiff has failed to meet his

burden of proving his excessive force claim by a preponderance of

the credible evidence. Pursuant to Federal Rule of Civil Procedure

52(a)(1),    this   Memorandum    and   Order   constitutes    the   Court’s

findings of fact and conclusions of law.2


I.    Discussion

      A.    Findings of Fact

      It is undisputed that on July 2, 2016, plaintiff was involved

in an incident involving defendant NYCDHS Sergeant Christopher

Robinson at the BRC homeless shelter known as the Jack Ryan

Residence (“JRR”). While the parties agree that the incident began

upon plaintiff’s return to the JRR after plaintiff had visited a

friend in Brooklyn, the parties present widely divergent accounts

of what then took place.

      Rodriguez maintains that while he was waiting to go through

security at the JRR, Robinson, who was located on the other side

of the magnetometer near the facility’s entrance, began insulting




      2
        “In an action tried on the facts without a jury or with an advisory
jury, the court must find the facts specially and state its conclusions of law
separately.” Fed. R. Civ. P. 52(a)(1).



                                     -2-
and disrespecting him.   ECF No. 61 ¶ 9.   Rodriguez testified that

upon being approached by Robinson, Rodriguez spat at Robinson’s

chest area, at which point Rodriguez claims that Robinson grabbed

him by the shirt, pushed him to the ground, and handcuffed him

behind his back.    ECF No. 61 ¶¶ 11-13.   Rodriguez maintains that

after he was handcuffed, Robinson escorted Rodriguez to the lower

level of the shelter where Robinson pushed Rodriguez to the ground

and punched and kicked him repeatedly on the right side of his

body.    ECF No. 61 ¶¶ 18-20.   Plaintiff testified that he felt as

though he was kicked 20 to 30 times, for approximately 30 minutes,

ECF No. 55 at 41-32; ECF No. 55 at 131, and that during the assault

Robinson knocked his glasses off and stomped on them, ECF No. 55

at 45.    According to plaintiff, no one other than Robinson was

present during the purported beating.      ECF No. 61 ¶ 22.   As a

result of the alleged beating, plaintiff claims to have sustained

severe pain for several days, ECF No. 61 ¶¶ 46-47, as well as pain

resulting from the tightness of the handcuffs, ECF No. 61 ¶ 51.

At trial, in addition to his own testimony, plaintiff introduced

medical records and photographs purporting to show his resulting

injuries.   See Pl.’s Ex. A; G-I.

     By contrast, defendant maintains that upon returning to the

JRR, plaintiff refused to cooperate with the facility’s search




                                 -3-
procedures, slammed the search bucket, and yelled at and threatened

officers who were present in the security area, including Carter.3

ECF No. 60 ¶ 11; ECF No. 55 at 105.                According to defendant’s

evidence,   it   was    only   after    Rodriguez     displayed     aggressive

behavior and refused Carter’s commands to comply with the JRR’s

search   procedures     that   Robinson      was   informed    of   plaintiff’s

disorderly conduct and responded to the area.                 ECF No. 60 ¶ 15.

Robinson testified that in response to his efforts to determine

what had been happening in the search area, Rodriguez threatened

him and used racial epithets against him.             ECF No. 60 ¶ 18.

     According     to    defendant’s      evidence,     Rodriguez     was   not

handcuffed when Robinson and Carter escorted him to the JRR’s

command center.4        ECF No. 60 ¶ 21.           Robinson testified that

Rodriguez did not spit on him until they were in the command

center, and that it was only after Rodriguez spat on him and

continued to display aggressive and threatening behavior that

Rodriguez was handcuffed.        ECF No. 60 ¶¶ 22-24.           While Robinson

testified that he assisted Officer Carter in placing Rodriguez in

handcuffs due to plaintiff’s resistance, he testified that he at



     3
        On July 2, 2016, Carter was employed by the Department of Homeless
Services and was regularly assigned to the JRR. ECF No. 55 at 103.
     4
        Officer Carter described the “command center” as “the area where the
client waits if going to the hospital or to be arrested.” ECF No. 55 at 106.



                                       -4-
no point kicked plaintiff on any part of his body.      ECF No. 60 ¶¶

25-26.   Officer Carter likewise testified that he was present at

all relevant times and that Robinson did not in any way physically

assault Rodriguez.   ECF No. 55 at 109.

     Finally, Robinson testified that either he or Officer Carter

called EMS after observing plaintiff repeatedly bang his head

against the wall, out of concern that plaintiff could cause harm

to himself and/or to others.   ECF No 55 at 87.     When EMS arrived,

plaintiff’s handcuffs were removed and plaintiff was taken by

ambulance to Bellevue Hospital.       ECF No. 60 ¶¶ 33, 35.

     The parties do not dispute that plaintiff returned to the JRR

upon being discharged from Bellevue that evening.       There is also

no dispute that plaintiff went to Lutheran Medical Center on July

5, 2016 (i.e., three days after the subject incident), and that

after the July 5 appointment plaintiff did not seek further medical

treatment in connection with the alleged assault.

                           *      *      *

     The Court finds defendant’s version of events to be the

credible one, based not only on its observation of the witnesses,

but also upon the objective physical evidence introduced at trial.

     As a preliminary matter, plaintiff’s version of events --

i.e., that he was brutally assaulted by Robinson, who kicked him




                               -5-
numerous times, at times with the force of a baseball bat, ECF No.

55    at    47     –-   cannot      be    squared         either      with   plaintiff’s

contemporaneous         medical     records         or   with   the   photographs     that

plaintiff introduced at trial.                Whereas the assault that plaintiff

described would undoubtedly have resulted in serious physical

harm,      three   sets   of   medical        records      indicate     that   plaintiff

sustained only superficial injuries from the subject incident.

       Specifically, the physical assessment conducted by the EMTs

who   transported       plaintiff        to   Bellevue      Hospital       revealed   that

plaintiff        sustained     no   physical         injuries      other     than   “minor

redness” to his wrists.             Pl.’s Ex. G at 3.              Similarly, the only

injury documented by Bellevue Hospital staff was abrasion to his

left forearm. Pl.’s Ex. H at 9. Perhaps most notably, plaintiff’s

Bellevue records indicate that a pain assessment was conducted and

that plaintiff had “no pain issues at this time.”                          Pl.’s Ex. H at

9.    While the pictures introduced at trial portray minor bruising,

Pl.’s Ex. A1-A5, such bruises -- which reasonably could have

resulted from the struggle between Rodriguez and Officers Carter

and Robinson during their attempt to place Rodriguez in handcuffs

-– simply are not of the severity that would have resulted from a




                                              -6-
brutal and prolonged assault (much less one inflicted                    by an

individual of Robinson’s size and stature).5

      Plaintiff attempts to rely on radiological evidence from his

July 5, 2016 evaluation at Lutheran Medical Center showing that

plaintiff    previously    suffered    rib   fractures.       However,     such

fractures were deemed “age indeterminate” and thus cannot be linked

to the purported assault.       ECF No. 55 at 58-59.       To the contrary,

given that (1) the Lutheran Medical Center records revealed that

“no bruising [had] appreciated” on plaintiff’s ribs, Pl.’s Ex. I;

(2) that plaintiff’s own photographs similarly did not reveal any

bruising to his ribs, Pl.’s Ex. A; (3) that plaintiff’s Bellevue

Hospital records indicated that plaintiff had “no pain issues,”

Pl.’s Ex. H; and (4) that, following his July 5 appointment,

plaintiff    never   sought    additional    treatment    relating    to    his

purported rib injuries, ECF No. 55 at 59, any suggestion that the

rib fractures were caused by the incident involving Robinson lacks

credibility.     In short, the discrepancy between the nature of the

assault to which plaintiff testified and the actual injuries

documented in the contemporaneous medical records and photographs




      5
        Robinson testified that he is 6 feet 4 inches tall and weighed “between
285 and 320 [pounds]” at the time of the incident. ECF No. 55 at 96-97.



                                      -7-
undermine    plaintiff’s     credibility    both    with   respect    to   his

injuries and the nature of alleged assault.

      Several other aspects of plaintiff’s testimony regarding the

July 2 incident undermine plaintiff’s credibility.            First, despite

plaintiff’s testimony that he suffered severe pain, plaintiff

testified that he could not remember if he ever actually told the

EMTs who transported him to the hospital that he was in pain.              ECF

No. 55 at 49.      Second, a photograph taken three days after the

incident show plaintiff wearing the very glasses on which Robinson

purportedly stomped during the assault. Pl.’s Ex. A-1. Obviously,

this fact puts the lie to plaintiff’s testimony that Robinson had

stomped on them.       Third, even if plaintiff’s testimony was not

deliberately false, the Court would have reason to question the

accuracy of plaintiff’s recollection of the events that took place

on July 2, 2016: Plaintiff testified that he had consumed multiple

alcoholic beverages and had taken several prescription medications

in the hours leading up to the incident, ECF No. 55 at 39, and

that he was still “buzzed” when he returned to the JRR, ECF No. 55

at 15.6




      6
       Plaintiff’s testimony is consistent with Officer Carter’s testimony that
upon arriving at the JRR, plaintiff “appeared intoxicated,” was “stumbling,”
and had “slurred speech.” ECF No. 55 at 104-05.



                                     -8-
      B.      Conclusions of Law

      “[T]o sustain a claim for excessive force, the Plaintiff must

establish through evidence, that the alleged use of force is

objectively       sufficiently      serious      or    harmful    enough     to   be

actionable.”        Rincon v. City of New York, No. 03 Civ. 8276 (LAP),

2005 WL 646080, at *4 (S.D.N.Y. Mar. 21, 2005) (quoting United

States v. Walsh, 194 F.3d 37, 50 (2d Cir. 1999)).                 In the context

of an excessive force claim, “‘[n]ot every push or shove, even if

it may later seem unnecessary in the peace of a judge’s chambers,’

violates the Fourth Amendment.”           Graham v. Connor, 490 U.S. 386,

396 (1989) (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.

1973)).      “[A] de minimis use of force will rarely suffice to state

a constitutional claim.”         Romano v. Howarth, 998 F.2d 101, 105 (2d

Cir. 1993).       See also Washpon v. Parr, 561 F. Supp. 2d 394, 407

(S.D.N.Y. 2008) (“A line of cases holds that minor injuries that

result     from     tight   handcuffs,        such    as   temporary   swelling,

inflammation or soreness of an arrestee’s wrists, are insufficient

on   their    own    to   sustain   a   Fourth       Amendment   excessive    force

claim.”).

       Defendant does not dispute that a minimal amount of force

was required to place plaintiff in handcuffs and thereby subdue

his behavior.       While the minimal evidence of injury introduced at




                                        -9-
trial (e.g., photographs of minor bruising) is consistent with a

small amount of force having been utilized during a struggle to

place    plaintiff   in   handcuffs,   such   force   cannot   credibly   be

described as excessive.        Accordingly, plaintiff has failed to

satisfy his burden of proving his excessive force claim by a

preponderance of the evidence.


II.   Conclusion

      For the foregoing reasons, judgment shall be entered in favor

of defendant, dismissing the case with prejudice.              The Clerk of

Court is respectfully directed to close this case.

            SO ORDERED.

Dated:      New York, New York
            March 24, 2020




                                   -10-
